Citation Nr: 0530044	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-36 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE


Entitlement to an increased rating for residuals of a total 
left knee arthroplasty, currently evaluated as 30 percent 
disabling.



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to a rating higher then 
30 percent for residuals of total left knee replacement.


FINDINGS OF FACT

1.	The veteran served on active duty between 1953 and 1958.

2.	On September 30, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant indicating that he was 
satisfied with the RO decision and wished to withdraw his 
entire appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In September 2005, the appellant submitted a written 
statement indicating that he was satisfied with the decision 
with respect to all issues and longer wishes to pursue his 
appeal.  Inasmuch as the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

ORDER

The appeal is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


